[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-16150                ELEVENTH CIRCUIT
                                                               JULY 27, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                   D. C. Docket No. 08-00164-CR-J-20MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MILAN MARTINIC,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 27, 2009)

Before BLACK, BARKETT and HILL, Circuit Judges.

PER CURIAM:

     Donna Lee Elm, appointed counsel for Milan Martinic in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Martinic’s convictions and

sentences are AFFIRMED.




                                          2